                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Twan McCrae,

      Petitioner,

      V.                                      Case No. 2:18-cv-1211

Warden, London                                Judge Michael H. Watson
Correctional Institution,
                                              Magistrate Judge Deavers
      Respondent.
                              OPINiON AND ORDER

      On October 12,2018, the Magistrate Judge issued a Report and

Recommendation pursuant to Rule 4 of the Rules Governing Section 2254

Cases recommending that the Petition for a writ of habeas corpus be dismissed

because both the Petition was unsigned and Petitioner failed to present any

federal claim warranting relief. EOF No. 2. On October 16, 2018, Petitioner re-

submltted a Petition which he signed under penalty of perjury In compliance with

Rule 2(c)(5) of the Rules Governing Section 2254 Cases. ECF No. 4. Petitioner

also has filed an Objection to the Magistrate Judge's Report and

Recommendation, requesting the Court to accept the signed copy of the Petition.

ECF No. 5. Petitioner does not otherwise object to the Magistrate Judge's

recommendation of dismissal of his claims on the grounds that they simply do not

provide a basis for relief. Therefore, although the Court accepts Petitioner's filing

of a signed Petition, for the reasons addressed by the Magistrate Judge, the

signed Petition does not assist him In obtaining the relief he seeks.
      Petitioner does not raise any other objections to the Magistrate Judge's

R&R other than as it relates to the signed petition; thus, he has waived further

review pursuant to 28 U.S.C. § 636(b). Accordingly, Petitioner's Objection to the

dismissal of this action, EOF No. 5, is OVERRULED. The Report and

Recommendation, EOF No. 2, is ADOPTED and AFFIRMED. This action is

hereby DISMISSED.

      The Court DECLINES to issue a certificate of appealability.

      Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings for

the United States District Courts, the Court now considers whether to issue a

certificate of appealability. See 26 U.S.C. § 2255(d). When a claim has been

denied on the merits, a certificate of appealability may be issued only if the

petitioner "has made a substantial showing of the denial of a constitutional right."

28 U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a

constitutional right, a petitioner must show "that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were 'adequate to deserve

encouragement to proceed further.'" S/ack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)). When a

claim has been denied on procedural grounds, a certificate of appealability may

be issued if the petitioner establishes that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and



Case No. 2:18-cv-1211                                                      Page 2 of 3
that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling. Id.

       Upon review of the record, this Court is not persuaded that reasonable

jurists could debate whether Petitioner's claims should have been resolved

differently or that jurists of reason would find it debatable whether this Court was

correct in its procedural rulings. Therefore, the Court DECLINES to issue a

certificate of appeaiabiiity.

      The Court further certifies that the appeal would not be in good faith and

that an application to proceed in forma pauperis on appeal should be DENIED.

       The Clerk is DIRECTED to enter final JUDGMENT.

       IT IS SO ORDERED.



                                         ICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:18-cv-1211                                                     Page 3 of 3
